t c summary opinion united_states tax_court jimie r and sandra herlitschek overby petitioners v commissioner of internal revenue respondent docket no 16627-02s filed date jimie r and sandra herlitschek overby pro_se james brian urie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for taxable_year after petitioners’ concession the issues for decision are whether petitioners received unreported income of dollar_figure for as suggested by unexplained bank_deposits made by them during that year and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing their petition petitioners resided in green lane pennsylvania during the year in issue petitioner jimie r overby hereinafter petitioner operated a general contracting business while petitioner sandra herlitschek overby operated a consulting business petitioners deposited the gross_receipts from these two businesses into bank accounts opened at quakertown national bank the bank accounts consisted of a checking account and a savings account during the year in issue petitioners made bank_deposits totaling dollar_figure of this total amount dollar_figure i sec_1 petitioners concede that they are not entitled to the claimed schedule c profit or loss from business deductions in the amount of dollar_figure for the taxable_year attributable to petitioners’ wages dollar_figure is attributable to interest earned dollar_figure is attributable to transfers between petitioners’ savings account and checking account and dollar_figure is attributable to employee reimbursements that petitioners received and deposited into their two bank accounts in petitioners timely filed a form_1040 u s individual_income_tax_return for the taxable_year return petitioners reported items of income and expenses for both businesses on one schedule c profit or loss from business in so doing they reported dollar_figure in gross_receipts on schedule c of their return upon examination of petitioners’ return respondent’s revenue_agent performed a bank_deposits analysis and determined that petitioners had unreported income based upon unexplained bank_deposits a summary of the revenue agent’s bank deposit analysis for reflects the following deposits to bank accounts less deposits from known sources net deposits less gross_receipts per return total unexplained deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the initial interview with the revenue_agent petitioner indicated that petitioners did not keep any cash at home during a subsequent interview with the revenue_agent petitioner explained that the unexplained bank_deposits were due to gifts made in by his mother-in-law in the total amount of dollar_figure not satisfied with petitioner’s explanation respondent issued petitioners a notice_of_deficiency dated date determining a deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year respondent contends that petitioners received unreported income of dollar_figure for as suggested by unexplained bank_deposits made by them during that year discussion unreported income gross_income includes all income from whatever source derived see sec_61 sec_6001 requires all taxpayers to maintain adequate books_and_records of income in the absence of adequate_records the commissioner is authorized to reconstruct a taxpayer’s income by any reasonable method that clearly reflects the taxpayer’s income see sec_446 see also 302_f2d_797 3d cir affg in part and vacating in part tcmemo_1961_22 one of these methods the bank_deposits and cash expenditure method has long been sanctioned by the courts see bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir bank_deposits are prima facie evidence of income 102_tc_632 when the commissioner uses the bank_deposits method of analysis to reconstruct a taxpayer’s income this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes income to the taxpayer the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge id pincite the taxpayer nonetheless has the burden of showing that the determination is incorrect id pincite petitioners contend that unexplained bank_deposits of dollar_figure do not constitute income in that such amount was attributable to a cash hoard of lifetime earnings that they periodically pulled from the ground and deposited in the bank petitioner testified that he did not particularly like or trust banks citing his parents’ experience during the depression days when they lost money in the bank petitioner further testified i was a little leery of the irs so when i was asked some questions about did you have money pincite sec_7491 regarding the shifting of the burden_of_proof is generally effective for court proceedings arising in connection with examinations commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 the examination of petitioners’ return commenced in accordingly sec_7491 does not apply in the present case home or whatever i said ‘no’ petitioner finally testified that he maintained a dome book of bills and receipts during the year but did not produce it at the time of trial we find petitioner’s testimony and petitioners’ explanations regarding the unexplained bank_deposits to be self-serving and not credible we are not bound to accept such testimony or explanations see 112_tc_183 indeed we note that despite their purported dislike and distrust of banks petitioners deposited over dollar_figure of wages and employee reimbursements into their bank accounts at quakertown national bank we are satisfied that respondent gave petitioners proper credit for nonincome sources of deposits accordingly we sustain respondent’s determination sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply the origin of the term dome book appears to be a book entitled legal deductions allowable if you are engaged in a trade business or profession published by the dome publishing company in providence r i see 483_f2d_354 n 5th cir with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he or she acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability see stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs sec_1 b income_tax regs specifically provides in part circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer it is the taxpayer’s responsibility to establish he or she is not liable for the accuracy-related_penalty imposed by sec_6662 see rule a petitioners failed to explain adequately why they did not report all of their income for on the basis of the entire record we conclude that petitioners have not established that the underpayment_of_tax was due to reasonable_cause and that they acted in good_faith accordingly we hold petitioners are liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
